Citation Nr: 1721437	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-13 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In pertinent part, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating.  

In December 2014, the Board remanded this matter for additional development.


FINDING OF FACT

For the entire appeal period, the Veteran had no worse than Level II hearing in the right ear and Level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for bilateral hearing loss, from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  As the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records, as well as, post-service VA medical records (as ordered by the Board remand) and available, identified private medical records.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

The Board finds that adequate information is associated with the claims file to rate the Veteran's claim.  The Veteran underwent April 2011 and January 2015 VA examinations, the latter of which was ordered by the last Board remand.  The Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

To the extent that the Veteran may claim that the VA examination did not adequately test his bilateral hearing loss and its effects on him, the Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board finds the VA examiner addressed the functional effects resulting from the Veteran's bilateral hearing loss.  Specifically, the April 2011 VA examiner noted that the Veteran reported problems hearing his wife and the television.  The January 2015 VA examiner reported difficulty hearing, especially understanding children.  The Board finds that such examinations comply with the Court's holding in Martinak, and no further examination is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Increased Rating Claim

The Veteran contends that an initial, compensable disability rating is warranted for his bilateral hearing loss.

A.  Applicable Law
	
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.


B.  Factual Background and Analysis

The Veteran contends that his bilateral hearing loss warrants a compensable disability rating.  

The only medical evidence of record applicable to rating the bilateral hearing loss claim is the April 2011 and January 2015 VA examinations.  The Board notes that although VA medical records and private medical records from Chattanooga Speech and Hearing document treatment for hearing loss, such records do not provide enough information for rating the Veteran's claim.  Additionally, the private medical record is from March 2004, several years prior to the current appeal period.  

The April 2011 VA examination reveals that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
10
60
70
70
52.5
LEFT
10
55
75
85
56.25

Word recognition testing revealed speech recognition ability of 86 percent for the left ear and 84 percent for the right ear.  No exceptional pattern of hearing loss is demonstrated.  These audiometry test results equate to Level II hearing of the right ear and Level II hearing in the left ear using Table VI. 38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, such findings result in a noncompensable disability rating.  38 C.F.R. § 4.85.

The January 2015 VA examination findings show pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
5
60
75
80
55
LEFT
15
65
70
75
56

Word recognition testing revealed speech recognition ability of 90 percent for the right ear and 96 percent for the left ear.  No exceptional pattern of hearing loss is demonstrated.  Such test results equate to Level II hearing of the right ear and Level I hearing in the left ear using Table VI. 38 C.F.R. § 4.85.  Using Table VII, such findings also result in a noncompensable disability rating.  38 C.F.R. § 4.85.

The Board further finds that the evidence of record reflects no certification of language difficulties, inconsistent speech audiometry scores, or pure tone threshold findings of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz as to warrant consideration as an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(b).

Therefore, the Board finds that, for the entire appeal period, the Veteran has no worse than Level II hearing in either ear.  As such, he is not entitled to an initial, compensable rating for his bilateral hearing loss.
 
To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, although competent to report symptoms such as difficulty understanding speech, particularly difficulty hearing speech, reading lips, asking people to repeat themselves, and wearing hearing aids, he is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Despite the foregoing, the Board acknowledges the Veteran's reports difficulty hearing speech, including of his wife and children, and the television.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his bilateral hearing loss.  The January 2015 VA examiner noted that may have trouble working well in very noisy environments, and in environments which required him to often use non face-to-face communications equipment (such as intercoms, phone, etc.), or in jobs which required a great deal of attention to high pitched sounds (such as monitoring medical equipment or other "beeps and pings"); however, the examiner further noted that many individuals with the Veteran's degree of hearing loss function well in many occupational settings.  The Veteran however noted that when wearing his hearing aids he "does ok with anything."  Furthermore, the examiner reported that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings.  The Veteran has not reported that he is unable to work due to his bilateral hearing loss.  Therefore, the Board finds that a TDIU is not raised by the record.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial, compensable rating for bilateral hearing loss is denied.



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


